DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 12/21/2020 Claim 40 is amended. Claims 21-39 are previously presented. 

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
Regarding claim 21 Applicant argues that the combined disclosures fail to teach or suggest each and every claim limitation. For example, in addition to other deficiencies, the combined disclosures fail to teach or suggest providing, for display through a user interface associated with one or more of the requesting device and the viewing device, a first option to view the video content item with updated interactive content defined by an updated URL and a second option to view the video content item with the interactive content defined by the original URL.
Examiner respectfully disagrees with applicants arguments mentioned above. Luby clearly teaches the first option in (Col. 12 Lines 12-21, changes in other metadata such as URLs associated with the content files such as advertising or different segments of a larger presentation, modification of URLs which become necessary as a result of changes in the serving infrastructure for example due to configuration changes).
The second option to view the original URL content is also disclosed in Luby (Col. 9 lines 11-26, the metadata may include a Uniform Resource Locator (URL) for each block. The URLs itself may provide a scheme such as being prepended with the string "http://" to indicate that protocol that is to be used to access the documented resource is HTTP. Col. 9 Lines 60-61, displaying the video on a television display device. Col. 69 lines At any point t, the HTTP client may download any data with play-time tP (also relative to the start of the presentation) at most MaximumClientPreBufferTime ahead of the actual presentation time t and any data that is required due to a user interaction, e.g. seek, fast-forward, etc. In some embodiments the MaximumClientPreBufferTime may not even be specified in a sense that a client can download data ahead of the current play-time tP without restrictions.
That is, the combined references fail to teach or suggest providing for display:
Fig. 2: 128: display; Col. 9 Lines 60-61, displaying the video on a television display device.
a first option to view the video content item with updated interactive content defined by an updated URL, and
Examiner respectfully disagrees with applicants arguments mentioned above. Luby clearly teaches the first option in (Col. 12 Lines 12-21, changes in other metadata such as URLs associated with the content files such as advertising or different segments of a larger presentation, modification of URLs which become necessary as a result of changes in the serving infrastructure for example due to configuration changes).
a second option to view the video content item with the interactive content defined by the original URL.
The second option to view the original URL content is also disclosed in Luby (Col. 9 lines 11-26, the metadata may include a Uniform Resource Locator (URL) for each block. The URLs itself may provide a scheme such as being prepended with the string "http://" to indicate that protocol that is to be used to access the documented resource is HTTP. Col. 9 Lines 60-61, displaying the video on a television display device. Col. 69 lines At any point t, the HTTP client may download any data with play-time tP (also relative to the start of the presentation) at most MaximumClientPreBufferTime ahead of the actual presentation time t and any data that is required due to a user interaction, e.g. seek, fast-forward, etc. In some embodiments the MaximumClientPreBufferTime may not even be specified in a sense that a client can download data ahead of the current play-time tP without restrictions.
 	As such, Examiner maintains the rejection of claim 21. Independent claims 34 and 40 are proposed to be rejected for at least similar reasons.
Dependent claims 22-33 and 35-39 are rejected as being dependent on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9917874, Luby et al. (hereinafter Luby) in view of U.S. Patent Application 2013/0031208, Linton et al (hereinafter Linton).

2. 	Regarding Claim 21, Luby discloses A method for updating a URL associated with recorded video content (Col.12 Lines 12-21, changes in other metadata such as URLs associated with the content files. Such changes may be required for a number of reasons including editing together content from different sources such as advertising or different segments of a larger presentation, modification of URLs or other parameters which become necessary as a result of changes in the serving infrastructure for example due to configuration changes), the method comprising:
 	receiving a recorded video content item that includes interactive content (Col. Lines, interactive video-on-demand service), wherein the interactive content is defined by an original URL recorded as part of historic metadata associated with the video content item at a time the video content item was recorded (Col. 12 lines 12-25, A block request streaming system needs to support changes to the structure or metadata of the presentation, for example changes to the number of available media encodings or changes to the parameters of the media encodings such as bit rate, resolution, aspect ratio, audio or video codecs or codec parameters of changes in other metadata such as URLs associated with the content files);
 	receiving from a requesting device a request to play back the video content item on a viewing device (Col. Lines, t any point t, the HTTP client may download any data with play-time tP (also relative to the start of the presentation) at most MaximumClientPreBufferTime ahead of the actual presentation time t and any data that is required due to a user interaction, e.g. seek, fast-forward);
 	determining the historic metadata has changed (Col. Lines, changes in other metadata such as URLs associated with the content files), wherein at least a portion of the historic metadata that has (Col.12 Lines 12-21, changes in other metadata such as URLs associated with the content files);
 	providing, for display through a user interface associated with one or more of the requesting device and the viewing device (Col lines, The system may further include a video display unit 308 (e.g., a liquid crystal display (LCD) or cathode ray tube (CRT))), a first option to view the video content item with updated interactive content defined by an updated URL and a second option to view the video content item with the interactive content defined by the original URL (Col. Lines, it is advantageous that if the MPD “media presentation descriptor files” is updated, then the updates to the MPD are carried out such that the updated MPD is compatible with the previous MPD in the following sense that the reference client and therefore any implemented client generates an identically functional list of accessible segments from the updated MPD for any time up to the validity time of the previous MPD as it would have done from the previous instance of the MPD. This requirement ensures that (a) clients may immediately begin using the new MPD without synchronisation with the old MPD, since it is compatible with the old MPD before the update time);
 	receiving a selection of the first option to view the video content item with the updated interactive content defined by the updated URL;
 	substituting the original URL with the updated URL (Col. Lines, updates to the MPD can be advertised in advance and the server can replace the old instance of the MPD once new information is available without having to maintain different versions of the MPD); and
 	providing the updated interactive content defined by the updated URL for display in association with the video content item to be played back on the viewing device (updates in the MPD to express new server locations, permit insertion of new content such as advertisements or to provide changes in codec parameters).
Luby does not explicitly disclose receiving a selection of the first option to view the video content item with the updated interactive content defined by the updated URL;
 	Linton teaches receiving a selection of the first option to view the video content item with the updated interactive content defined by the updated URL ([0110], the additional metadata 707 is continuously maintained and updated in real-time by the client application 302 in cooperation with the application engine 104)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Luby and incorporate user profiles as taught in Linton for the purposes of enhancing user viewing experience.

3. 	Regarding Claim 22, Luby discloses The method of claim 21, wherein the requesting device is the viewing device (Col. 5 lines 43-45, a receiving end and can begin playing a stream or a collection of streams shortly after a user has requested the stream or streams).

4. 	Regarding Claim 23, Luby discloses The method of claim 21, further comprising receiving a viewer identifier (Col. Lines, information that may be used to construct a file identifier), wherein receiving the viewer identifier comprises receiving one or more of a viewer’s:
 	taste preferences;
 	location (Col. 5 line 39, a location where it is being consumed, i.e., presented to a user); 
 	demographics; 
 	history; and 
 	device information.
 	However Luby may not disclose a viewer identifier
Linton teaches a viewer identifier ([0029], the teacher data may include biographical data describing the teachers, teacher preferences)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Luby and incorporate user profiles as taught in Linton for the purposes of enhancing user viewing experience.

5. 	Regarding Claim 24, Luby discloses The method of claim 23, further comprising analyzing the interactive content defined by the original URL based on the viewer identifier and the video content item (Col lines, updates to the MPD can be advertised in advance and the server can replace the old instance of the MPD once new information is available without having to maintain different versions of the MPD).

6. 	Regarding Claim 25, Luby does not discloses The method of claim 21, further comprising updating the interactive content defined by the original URL based on one or more of:
 	business rules; 
 	agreements with customers; 
 	agreements with content owners; 
 	upcoming events; and 
 	sponsored events.
 	However, Linton teaches upcoming events (abstract, the interactivity module receives even data describing an interaction with the interactive content dataset from the first client device via the communication unit); and 


7. 	Regarding Claim 26, Luby discloses The method of claim 21, further comprising: continually updating the original URL in real time (Col. Lines, during live presentations, is that it may be necessary to change the URLs used for content files to provide for fail-over from one live origin server to another).

8. 	Regarding Claim 27, Luby discloses The method of claim 21, further comprising providing an indication of availability of the interactive content via (Col.12 Lines 12-21, changes in other metadata such as URLs associated with the content files. Such changes may be required for a number of reasons including editing together content from different sources such as advertising or different segments of a larger presentation) one or more of:
 	a menu option;
 	an icon display in a display area for the video content item; 
 	an icon overlaid on a guide interface; and
 	a folder with a list view of video content items comprising the interactive content.
 	However, Luby does not explicitly disclose one or more of:
 	a menu option;
 	an icon display in a display area for the video content item; 
 	an icon overlaid on a guide interface; and
 	a folder with a list view of video content items comprising the interactive content.
 	Linton discloses one or more of:
([0077], drop-down menus)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Luby and incorporate user profiles as taught in Linton for the purposes of enhancing user viewing experience.

9. 	Regarding Claim 28, Luby discloses The method of claim 21, 
 	However, Luby does not explicitly discloses wherein providing the updated interactive content further comprises:
 	continuing to provide the updated interactive content until an indication of a selection of another interactive content item is received; and
 	enabling a browsing experience of the other interactive content.
 	Linton teaches wherein providing the updated interactive content further comprises:
 	continuing to provide the updated interactive content until an indication of a selection of another interactive content item is received ([0075], The client application 302 may generate user interfaces for displaying, viewing, navigating, and editing; receiving input signals from a user 122); and
 	enabling a browsing experience of the other interactive content ([0022], a web browser...[0075], FIGS. 7A-10B, based at least in part on information received from the interactive content engine 106, the application engine 104, and/or the third-party server 114 via the network 110...interactive Web User Interface (WUI) for display on a client device 118).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Luby and incorporate user profiles as taught in Linton for the purposes of enhancing user viewing experience.

Regarding Claim 29, Luby discloses The method of claim 21, further comprising updating the original URL in response to one or more of receiving an indication of a change in the video content item and an indication of an update to the original URL (Col. 12 lines 12-25, A block request streaming system needs to support changes to the structure or metadata of the presentation, for example changes to the number of available media encodings or changes to the parameters of the media encodings such as bit rate, resolution, aspect ratio, audio or video codecs or codec parameters of changes in other metadata such as URLs associated with the content files).

11. 	Claim 30, Luby discloses The method of claim 21, further comprising:
 	However, Luby does not explicitly disclose providing an option for updating the interactive content prior to updating the interactive content defined by the original URL; and
 	receiving an indication of a selection to update the interactive content.
 	Linton teaches providing an option for updating the interactive content prior to updating the interactive content defined by the original URL ([0080], a user 122 interacting with the interactive content dataset may bookmark a passage of the interactive content dataset for later viewing, make a comment, complete an assigned task, or use any other interactive functionality described herein, and the interactivity module 206, upon receiving the event data, stores event data associating the interaction with a user profile of the user in the data store 228 so when the user 122 returns at a later time to view the interactive content dataset... upon receiving event data describing the share, the interactive module 206 associates the share with the passage and a user account of the user, and then may proceed to execute a sharing routine to share the passage or a pointer to the passage (e.g., a hyperlink) with the intended recipients); and
 	receiving an indication of a selection to update the interactive content ([0056], updates may represent iterations to an electronic book, a subsequent version of the electronic book and/or may represent updates made in response to feedback provided by readers using the interactive functionality provided at least in part by the interactivity module 206. Additionally, updates to interactive content may be made real-time and thus represent the most recent information, trends, findings, etc., pertaining to one or more topics).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Luby and incorporate user profiles as taught in Linton for the purposes of enhancing user viewing experience. 

12. 	Regarding Claim 31, Luby discloses The method of claim 21, 
 	Luby does not explicitly disclose further comprising providing within the user interface a list of recorded video content items that includes the video content item.
 	Linton teaches further comprising providing within the user interface a list of recorded video content items that includes the video content item ([0079], interactivity module 206 can perform an operation by recording, in the data store 228, user behavior associated with the interactive content (e.g., event data describing paging of the dataset, which interface elements were interacted with, how long a user utilized a given dataset, whether audio or video embedded in the interactive content dataset was played to completion; muted during playback, fast-forwarded, etc., whether any content was downloaded (e.g., audio, video, file attachments, etc.).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Luby and incorporate user profiles as taught in Linton for the purposes of enhancing user viewing experience.

13. 	Regarding Claim 32, Luby discloses The method of claim 31, 
Luby does not explicitly disclose wherein receiving the request to play back the video content item includes receiving a selection of the video content item from the list of recorded video content items.
 	Linton teaches wherein receiving the request to play back the video content item includes receiving a selection of the video content item from the list of recorded video content items. ([0079], interactivity module 206 can perform an operation by recording, in the data store 228, user behavior associated with the interactive content (e.g., event data describing paging of the dataset, which interface elements were interacted with, how long a user utilized a given dataset, whether audio or video embedded in the interactive content dataset was played to completion; muted during playback, fast-forwarded, etc., whether any content was downloaded (e.g., audio, video, file attachments, etc.).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Luby and incorporate user profiles as taught in Linton for the purposes of enhancing user viewing experience.

14. 	Regarding Claim 33, Luby discloses The method of claim 21, 
 	Luby does not explicitly disclose further comprising providing the video content item and the one or more of the interactive content and the updated interactive content in a hybrid display.
 	Linton teaches further comprising providing the video content item and the one or more of the interactive content and the updated interactive content in a hybrid display ([0081], the recipient is the user 122 who requested the report and the report is transmitted to the client application 302 for display to the user or for saving by the user).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Luby and incorporate user profiles as taught in Linton for the purposes of enhancing user viewing experience.

15. 	Claim 34 is a System claim, rejected with respect to the same limitations rejected in claim 21.

16. 	Regarding Claim 35, Luby discloses The system of claim 34, further comprising: 
 	Luby does not explicitly disclose determining a type of the viewing device; and
 	displaying one or more of the interactive content and the updated interactive content in a format optimized for the determined type of viewing device.
 	Linton teaches determining a type of the viewing device (Fig. 3: 316); and
 	displaying one or more of the interactive content and the updated interactive content in a format optimized for the determined type of viewing device. (Fig. 7; [0081], the recipient is the user 122 who requested the report and the report is transmitted to the client application 302 for display to the user or for saving by the user).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Luby and incorporate user profiles as taught in Linton for the purposes of enhancing user viewing experience.

17. 	Regarding Claim 36, Luby discloses The system of claim 34, 
 	Luby does not explicitly disclose wherein the video content item is a digital video recorder (DVR) recording or a video on demand (VOD) content item 
 	Linton teaches wherein the video content item is a digital video recorder (DVR) recording ([0042], recorded in the datastore)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Luby and incorporate user profiles as taught in Linton for the purposes of enhancing user viewing experience.

18. 	Regarding Claim 37, Luby discloses The system of claim 34, 
 	Luby does not explicitly disclose wherein the interactive content is displayed upon selecting the original URL when the video content is being played back.
 	Linton teaches wherein the interactive content is displayed upon selecting the original URL when the video content is being played back  (Fig. 7A; [0054]-[0056], The content management engine 204 may receive a catalog request requesting a listing of some or all of the interactive content datasets included in the library).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Luby and incorporate user profiles as taught in Linton for the purposes of enhancing user viewing experience.

19. 	Regarding Claim 38, Luby discloses The system of claim 34, 
 	Luby does not explicitly disclose wherein the updated interactive content is displayed upon selecting the updated URL when the video content is being played back 
 	Linton teaches wherein the updated interactive content is displayed upon selecting the updated URL when the video content is being played back (Fig. 7A; [0054]-[0056], The content management engine 204 may receive a catalog request requesting a listing of some or all of the interactive content datasets included in the library).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Luby and incorporate user profiles as taught in Linton for the purposes of enhancing user viewing experience.

20. 	Regarding Claim 39, Luby discloses The system of claim 34, 
Luby does not explicitly disclose wherein the interactive content includes one or more of: 
 	a social website;
 	upcoming event information; 
 	sponsored shows previews;
 	links to upcoming shows;
 	program guides;
 	links to other full length videos;
 	other videos; and
 	advertisements.
 	However, Linton teaches upcoming events information (abstract, the interactivity module receives event data describing an interaction with the interactive content dataset from the first client device via the communication unit); and 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Luby and incorporate user profiles as taught in Linton for the purposes of enhancing user viewing experience.

21. 	Claim 40 is a CRM claim, rejected with respect to the same limitations rejected in claim 21.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422